December 4, 2007 Ms. Ellie Quarles Special Counsel 100 F Street, N.E. U.S. Securities and Exchange Commission Washington, D. C. 20549 Dear Ms. Quarles: Re: Dominion Resources, Inc. Definitive 14A Filed March 27, 2007 File No. 1-08489 Pursuant to your discussion today with Karen W. Doggett, Director - Governance, I would like to confirm that Dominion Resources, Inc. will submit its response to your letter dated November 21, 2007 on Friday, December 7, 2007. Sincerely, /s/Carter M. Reid Carer M. Reid Vice President - Governance and Corporate Secretary
